DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/21/2022 is acknowledged.  The Examiner notes the non-elected claims 17-20 of Group II were canceled by Applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., (US 2016/0248147), hereinafter Zhang.


 	Regarding claim 1 Zhang discloses a communication device (e.g., paragraph 0033 “mobile terminal”) comprising: a metallic frame (Fig. 3, at 1; paragraph 0033) having an interior mounting surface (paragraph 0033) for receiving one or more functional components (paragraph 0033) and comprising a first frame member (Fig. 3, at 1; paragraph 0033) having a first portion (Fig. 4, at 13; paragraph 0033) extending uninterrupted across one lateral side of the metallic frame, the first portion providing structural support to the communication device; and a T-shaped slot antenna (Fig. 3, at 101, 104, and 105) formed in a second portion (Fig. 4, at 11) of the first frame member adjacent to the first portion, the T-shaped slot antenna having first and second arms (Fig. 3, at 104 and 105) separated at a gap (Fig. 3, at 101) and partially encompassing a slot (Fig. 3, at 101, 104, and 105; paragraph 0033); wherein the second portion of the first frame member enables radio frequency communication by at least one of the functional components via the T-shaped slot antenna of the communication device (e.g., Fig. 4, at 106; paragraph 0033).

 	Regarding claim 10 Zhang discloses a method comprising: making a first frame member from metallic stock material (Fig. 3, at 1; paragraph 0033), the first frame member having a first portion (Fig. 3, at 13; paragraph 0033) and a second portion (Fig. 3, at 11; paragraph 0033) that extend longitudinally adjacent; making a T-shaped slot antenna (Fig. 3, at 101, 104, and 105; paragraph 0033) in the second portion of the first frame member, the T-shaped slot antenna having first and second arms (Fig. 3, at 104 and 105; paragraph 0033) separated at a gap (Fig. 3, at 101; paragraph 0033) and partially encompassing a slot (Fig. 3, at 101, 104, 105; paragraph 0033); and attaching at least one housing structure to the first frame member to form a metallic frame of a communication device to provide an interior mounting surface for receiving one or more functional components of the communication device (Fig. 3, at 1; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Buris (US 2005/0054399), hereinafter Buris.

Regarding claim 2 Zhang does not disclose the communication device of claim 1, wherein the metallic frame comprises a base frame and a movable frame that is pivotally coupled to the base frame between an open position and a closed position, one of the base frame and the movable frame comprising the first frame member that is laterally positioned, a front side of the base frame and the movable frame is exposed in the open position and folded in the closed position, the T-shaped slot antenna unimpeded by the base frame and the movable frame in both the open and the closed positions () .
 Buris discloses wherein the metallic frame comprises a base frame (Fig. 4, at 402) and a movable frame (Fig. 4, at 406) that is pivotally coupled to the base frame between an open position and a closed position, one of the base frame and the movable frame comprising the first frame member that is laterally positioned (e.g., Fig. 7, at 700; paragraph 0030 “flip phone”), a front side of the base frame 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device disclosed by Zhang in accordance with the teaching of Buris regarding flip phone type communication devices in order to allow for their small sizes, as well as an effective means to increase radiation efficiency (Buris, paragraph 0003).

 	Regarding claim 11 Zhang does not disclose the method of claim 10, wherein attaching the at least one housing structure to the first frame member to form the metallic frame comprises pivotally coupling a base frame to a movable frame that is movable between an open position and a closed position, one of the base frame and the movable frame comprising the first frame member that is laterally positioned, a front side of the base frame and the movable frame is exposed in the open position and folded in the closed position, the T-shaped slot antenna unimpeded by the base frame and the movable frame in both the open and the closed positions.
 	Buris discloses wherein attaching the at least one housing structure to the first frame member to form the metallic frame comprises pivotally coupling a base frame to a movable frame that is movable between an open position and a closed position (e.g., Fig. 7, at 700; paragraph 0030 “flip phone”), one of the base frame and the movable frame comprising the first frame member that is laterally positioned (e.g., Fig. 4, at 402 and 406; paragraph 0030 “flip phone”), a front side of the base frame and the movable frame is exposed in the open position and folded in the closed position (e.g., Fig. 7, at 700; paragraph 0030 “flip phone”), the T-shaped slot antenna unimpeded by the base frame and the movable frame in both the open and the closed positions (Fig. 7, at 702 and 704).

.

 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Dabov (US 2013/0207851), hereinafter Dabov.

 	Regarding claim 3 Zhang does not explicitly disclose the communication device of claim 1, wherein the metallic frame comprises a metallic band extending around a circumference of the communication device to resist twisting and bending of the communication device, the metallic band comprising the first frame member, a second frame member opposite to the first frame member, a third frame member connecting first ends respectively of the first and the second frame members, and a fourth frame member connecting second ends respectively of the first and the second frame members.
 	Dabov discloses wherein the metallic frame comprises a metallic band extending around a circumference of the communication device to resist twisting and bending of the communication device (Fig. 1, at 16; paragraph 0026), the metallic band comprising the first frame member (Fig. 1, at 16; paragraph 0026), a second frame member opposite to the first frame member (Fig. 1, at 16; paragraph 0026), a third frame member connecting first ends respectively of the first and the second frame members (Fig. 1, at 16; paragraph 0026), and a fourth frame member connecting second ends respectively of the first and the second frame members (Fig. 1, at 16; paragraph 0026).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device disclosed by Zhang in accordance with the teaching 

	Regarding claim 12 Zhang does not explicitly disclose the method of claim 10, further comprising forming a metallic band having the first portion and the second portion of the first frame member that extend in longitudinally adjacent down a length of the metallic band, the metallic band comprising the first frame member, a second frame member opposite to the first frame member, a third frame member connecting first ends respectively of the first and the second frame members, and a fourth frame member connecting second ends respectively of the first and the second frame members.
	Dabov discloses forming a metallic band having the first portion and the second portion of the first frame member that extend in longitudinally adjacent down a length of the metallic band (Fig. 1, at 16; paragraph 0026), the metallic band comprising the first frame member (Fig. 1, at 16; paragraph 0026), a second frame member opposite to the first frame member (Fig. 1, at 16; paragraph 0026), a third frame member connecting first ends respectively of the first and the second frame members (Fig. 1, at 16; paragraph 0026), and a fourth frame member connecting second ends respectively of the first and the second frame members (Fig. 1, at 16; paragraph 0026).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device disclosed by Zhang in accordance with the teaching of Dabov regarding metallic bands used with communication devices in order to serve as a cosmetic trim for the electrical component (Dabov, paragraph 0006).




 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Li et al., (US 2018/0042130), hereinafter Li.

 	Regarding claim 9 Zhang discloses a T-shaped slot antenna (Fig. 3, at 101, 104, 105; paragraph 0033). 
 	Zhang does not explicitly disclose the communication device of claim 1, further comprising a nonconductive material that fills the T slot antenna.
 	Li discloses a nonconductive material that fills the slot antenna (paragraph 0003).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the T shaped slot antenna disclosed by Zhang in accordance with the teaching of Li regarding nonconductive materials used with slot antennas in order to improve radiation performance of the antenna. (Li, paragraph 0003).

Allowable Subject Matter
Claims 4-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein the one or more functional components received in the metallic frame comprises a radio frequency (RF) front end and a metallic lead that is coplanar with and that is electromagnetically coupled to the slot.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of coupling a radio frequency (RF) front end of the one or more functional components received in the metallic frame; positioning a metallic lead of the RF front end in coplanar alignment with the slot; and electromagnetically coupling the metallic lead to the slot.  
 	Zhang and Buris are all cited as teaching some elements of the claimed invention including a T-shaped slot antenna, a metallic frame, functional components, and a gap.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845